DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1 recites the limitation “the optical element" in line 15.  It is assumed the optical element is supposed to recite “the polarisation-selective optical component”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the optical element" in line 28.  It is assumed the optical element is supposed to recite “the polarisation-selective optical component”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the optical element" in line 13.  It is assumed the optical element is supposed to recite “the polarisation-selective optical component”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “A head-up display as claimed in claim 1 any preceding claim” which should read “A head-up display as claimed in claim 1
Double Patenting






The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US-10935807. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US-11307425 anticipate the claims of the current application and disclose every element of the claims of the current application, as shown below.
Current Application 17721836
Patent 11307425
Claim 1. A head-up display for a vehicle having a window, the head-up display comprising: 
Claim 1. A head-up display for a vehicle having a window, the head-up display comprising: 
a picture generating unit arranged to output pictures, wherein each picture comprises a first picture component and a second picture component;
a picture generating unit arranged to output pictures, wherein each picture comprises a first picture component and a second picture component; 
 a projection engine arranged to receive the pictures output by the picture generating unit and project the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance from a viewing plane and a second virtual image of the second picture component at a second virtual image distance from the viewing plane, 
a projection engine arranged to receive the pictures output by the picture generating unit and project the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance from a viewing plane and a second virtual image of the second picture component at a second virtual image distance from the viewing plane, 
wherein light of the first picture component is polarised in a first polarisation direction and light of the second picture component is polarised in a second polarisation direction perpendicular to the first polarisation direction, 
wherein light of the first picture component is polarised in a first polarisation direction and light of the second picture component is polarised in a second polarisation direction perpendicular to the first polarisation direction, 
wherein the projection engine comprises a polarisation-selective optical component arranged to receive light of the first picture component and light of the second picture component, 
wherein the projection engine comprises polarisation-selective mirror having: (i) a first surface arranged to receive and reflect light of the first picture component and transmit light of the second picture component, and (ii) a second surface arranged to receive and reflect light of the second picture component, 
wherein the optical element has first optical power in the first polarisation direction and second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance.
wherein the first surface has first optical power in the first polarisation direction and the second surface has second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance, 
 
wherein the light of the first picture component forms a first light footprint on the optical element and light of the second picture component forms a second light footprint on the optical element, wherein the first light footprint and second light footprint at least partially overlap.
 
 
Claim 16. A head-up display for a vehicle having a window, the head-up display comprising: 
Claim 14. A head-up display for a vehicle having a window, the head-up display comprising: 
a picture generating unit arranged to output pictures, wherein each picture comprises a first picture component and a second picture component; and 
a picture generating unit arranged to output pictures, wherein each picture comprises a first picture component and a second picture component; and 
a projection engine arranged to receive the pictures output by the picture generating unit and project the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance and a second virtual image of the second picture component at a second virtual image distance, 
a projection engine arranged to receive the pictures output by the picture generating unit and project the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance and a second virtual image of the second picture component at a second virtual image distance, 
wherein light of the first picture component is polarised in a first polarisation direction and light of the second picture component is polarised in a second polarisation direction perpendicular to the first polarisation direction, 
wherein light of the first picture component is polarised in a first polarisation direction and light of the second picture component is polarised in a second polarisation direction perpendicular to the first polarisation direction, 
wherein the projection engine comprises a polarisation-selective optical component arranged to receive light of the first picture component and light of the second picture component, 
wherein the projection engine comprises polarisation-selective mirror having: (i) a first surface arranged to receive and reflect light of the first picture component and transmit light of the second picture component, and (ii) a second surface arranged to receive and reflect light of the second picture component, 
wherein the optical element has first optical power in the first polarisation direction and second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance.
wherein the first surface has first optical power in the first polarisation direction and the second surface has second optical power in the second polarisation direction such that the first virtual image distance is different to the second virtual image distance.
 
 
Claim 17.  A method of providing a head-up display for a vehicle having a window, the method comprising: 
Claim 15. A method of providing a head-up display for a vehicle having a window, the method comprising: 
providing a plurality of pictures, each picture comprising a first picture component and a second picture component; 
providing a plurality of pictures, each picture comprising a first picture component and a second picture component; 
projecting the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance from a viewing plane and a second virtual image of the second picture component at a second virtual image distance from the viewing plane, 
projecting the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance from a viewing plane and a second virtual image of the second picture component at a second virtual image distance from the viewing plane, 
wherein light of the first picture component is polarised in a first polarisation direction and light of the second picture component is polarised in a second polarisation direction perpendicular to the first polarisation direction, 
wherein light of the first picture component is polarised in a first polarisation direction and light of the second picture component is polarised in a second polarisation direction perpendicular to the first polarisation direction, 
wherein the projection comprises receiving light of the first picture component and light of the second picture component at a polarisation-selective optical component a polarisation-selective optical component, 
wherein the projection comprises receiving light of the first picture component and light of the second picture component at a polarisation-selective mirror having: (i) a first surface arranged to receive and reflect light of the first picture component and transmit light of the second picture component, and (ii) a second surface arranged to receive and reflect light of the second picture component, 
wherein the optical element has first optical power in the first polarisation direction and second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance.
wherein the first surface has first optical power in the first polarisation direction and the second surface has second optical power in the second polarisation direction such that the first virtual image distance is not equal to the second virtual image distance, and 
 
wherein the light of the first picture component forms a first light footprint on the optical element and light of the second picture component forms a second light footprint on the optical element, wherein the first light footprint and second light footprint at least partially overlap.



Claim 2 corresponds to claim 2.
Claim 3 corresponds to claim 3.
Claim 4 corresponds to claim 1.
Claim 5 corresponds to claim 1.
Claim 6 corresponds to claim 4.
Claim 7 corresponds to claim 5.
Claim 8 corresponds to claim 6.
Claim 9 corresponds to claim 7.
Claim 10 corresponds to claim 8.
Claim 11 corresponds to claim 9.
Claim 12 corresponds to claim 10.
Claim 13 corresponds to claim 11.
Claim 14 corresponds to claim 12.
Claim 15 corresponds to claim 13.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami, US-10254551.
In regards to claim 1, Kishigami discloses a head-up display for a vehicle having a window (Col. 1, 5-7 HUD for vehicle window), the head-up display comprising: a picture generating unit arranged to output pictures (Fig. 17, 110 image display unit), wherein each picture 5comprises a first picture component (Fig. 17, 430 virtual image from optical light path 220) and a second picture component (Fig. 17, 410 virtual image from optical light path 210); a projection engine (Fig. 17, 120c optical path unit + 121 polarizing mirror + 130 magnifying mirror) arranged to receive the pictures output by the picture generating unit and project the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance from a viewing plane (Fig. 17, 430 virtual image from optical light path 220) and a second virtual image of the second picture component at a second virtual image 10distance from the viewing plane (Fig. 17, 410 virtual image from optical light path 210), wherein light of the first picture component (Fig. 17, 430 virtual image from optical light path 220) is polarised in a first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) and light of the second picture component (Fig. 17, 410 virtual image from optical light path 210) is polarised in a second polarisation direction (Fig. 17, optical light path 210; Col. 27, 7 – Col. 28, 4 optical light path with P polarized light to create virtual image 410) perpendicular to the first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430; Col. 5, 12-22 polarization switching elements switched the polarized light by 90 degrees or without changing the polarization; Col. 27, 7 – Col. 28, 4 optical light path 210 with P polarized light and optical light path 220 with S polarized light), wherein the projection engine (Fig. 17, 120c optical path unit + 121 polarizing mirror + 130 magnifying mirror) comprises a polarisation-selective optical component (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) arranged to receive light of the first picture component (Fig. 17, 430 virtual image from optical light path 220) and light of the second picture 15component (Fig. 17, 430 virtual image from optical light path 220), wherein the optical element (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) has first optical power in the first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) and second optical power in the second polarisation direction (Fig. 17, optical light path 210; Col. 27, 7 – Col. 28, 4 optical light path with P polarized light to create virtual image 410) such that the first virtual image distance is not equal to the second virtual image distance (Col. 27, 7 – Col. 28, 4 optical light path 220 with S polarized light to create virtual image 430 with a second optical power and optical light path 210 with P polarized light to create virtual image 410 with second first optical power).  
In regards to claim 16 and the associated method claim 17, Kishigami discloses 15a head-up display for a vehicle having a window (Col. 1, 5-7 HUD for vehicle window), the head-up display comprising: a picture generating unit arranged to output pictures (Fig. 17, 110 image display unit), wherein each picture comprises a first picture component (Fig. 17, 430 virtual image from optical light path 220) and a second picture component (Fig. 17, 410 virtual image from optical light path 210); and a projection engine (Fig. 17, 120c optical path unit + 121 polarizing mirror + 130 magnifying mirror) arranged to receive the pictures output by the picture generating 20unit and project the pictures onto the window of the vehicle in order to form a first virtual image of the first picture component at a first virtual image distance (Fig. 17, 430 virtual image from optical light path 220) and a second virtual image of the second picture component at a second virtual image distance (Fig. 17, 410 virtual image from optical light path 210), wherein light of the first picture component (Fig. 17, 430 virtual image from optical light path 220) is polarised in a first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) and light of the second picture component (Fig. 17, 410 virtual image from optical light path 210) is polarised in a second polarisation direction (Fig. 17, optical light path 210; Col. 27, 7 – Col. 28, 4 optical light path with P polarized light to create virtual image 410) perpendicular to 25the first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430; Col. 5, 12-22 polarization switching elements switched the polarized light by 90 degrees or without changing the polarization; Col. 27, 7 – Col. 28, 4 optical light path 210 with P polarized light and optical light path 220 with S polarized light), wherein the projection engine (Fig. 17, 120c optical path unit + 121 polarizing mirror + 130 magnifying mirror) comprises a polarisation-selective optical component (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) arranged to receive light of the first picture component (Fig. 17, 430 virtual image from optical light path 220) and light of the second picture component (Fig. 17, 410 virtual image from optical light path 210), wherein the optical element (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) has first optical power in the first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) and second optical power in the second polarisation direction (Fig. 17, optical light path 210; Col. 27, 7 – Col. 28, 4 optical light path with P polarized light to create virtual image 410) such that the first 30virtual image distance is not equal to the second virtual image distance (Col. 27, 7 – Col. 28, 4 optical light path 220 with S polarized light to create virtual image 430 with a second optical power and optical light path 210 with P polarized light to create virtual image 410 with second first optical power). 
In regards to claim 2, Kishigami discloses the projection engine (Fig. 17, 120c optical path unit + 121 polarizing mirror + 130 magnifying mirror) is 20arranged such that the light ray bundle received by the optical element (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) and forming the second virtual image is at least partially contained within the light ray bundle received by the optical element (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) and forming the first virtual image (Fig. 17; Col. 27, 7 – Col. 28, 4 optical light path 220 with S polarized light to create virtual image 430 with a second optical power and optical light path 210 with P polarized light to create virtual image 410 with second first optical power; light ray bundles are mostly follow a same path and are switched back and forth and thus are contained within each other). 
In regards to claim 3, Kishigami discloses the first 25picture component (Fig. 17, 430 virtual image from optical light path 220) and second picture component (Fig. 17, 410 virtual image from optical light path 210) are coplanar (Fig. 17).  
In regards to claim 4, Kishigami discloses the optical element (Fig. 17, 121 polarizing mirror + 130 magnifying mirror) comprises a polarisation-selective mirror (Fig. 17, 121 polarizing mirror) having a first surface (Fig. 17, 121 polarizing mirror) and second surface (Fig. 17, 130 magnifying mirror), wherein the first surface (Fig. 17, 121 polarizing mirror) is reflective in the first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) and transmissive in the second 30polarisation direction (Fig. 17, optical light path 210; Col. 27, 7 – Col. 28, 4 optical light path with P polarized light to create virtual image 410), and the second surface (Fig. 17, 130 magnifying mirror) is reflective in the second polarisation direction (Fig. 17, 130 magnifying mirror reflecting S and P polarized light).  
In regards to claim 5, Kishigami discloses the first surface (Fig. 17, 121 polarizing mirror) has the first optical power and the second surface (Fig. 17, 130 magnifying mirror) has the second optical power (Col. 27, 7 – Col. 28, 4 optical light path 220 with S polarized light to create virtual image 430 with a second optical power and optical light path 210 with P polarized light to create virtual image 410 with second first optical power).  
In regards to claim 6, Kishigami discloses the first surface (Fig. 17, 121 polarizing mirror) is a first 5freeform optical surface (Fig. 17, 121 polarizing mirror; Col. 30 65 – Col. 31, 2 other optical elements can be freeform) and the second surface (Fig. 17, 130 magnifying mirror) is a second freeform optical surface having a different surface profile to the first freeform optical surface (Fig. 17, 130 magnifying mirror; Col. 30, 62-65 freeform magnifying mirror).  
In regards to claim 7, Kishigami discloses the first surface (Fig. 17, 121 polarizing mirror) is reflective to at least one wavelength of the light of the first picture component (Fig. 17, 430 virtual image from optical light path 220) and transmissive to 10other wavelength/s (transmissive to P polarized light wavelengths), and the second surface (Fig. 17, 130 magnifying mirror) is reflective to at least one wavelength of the light of the second picture component (Fig. 17, 410 virtual image from optical light path 210; Fig. 17, 130 magnifying mirror reflects virtual images 430 and 410).  
In regards to claim 8, Kishigami discloses the first picture component (Fig. 17, 430 virtual image from optical light path 220) is a far-field image and the second picture component (Fig. 17, 410 virtual image from optical light path 210) is a near-field image (Fig. 17).  
In regards to claim 9, Kishigami discloses the first polarisation direction (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) is at an angle of π/4 to the s-polarisation direction of the window (Col. 27, 7 – Col. 28, 4 optical light path 220 with S polarized light to create virtual image 430 with using π/4 wave light changes).  
In regards to claim 10, Kishigami discloses the first polarisation 20direction is the s-polarisation direction of the window (Fig. 17, optical light path 220; Col. 27, 7 – Col. 28, 4 optical light path with S polarized light to create virtual image 430) and the second polarisation direction (Fig. 17, optical light path 210; Col. 27, 7 – Col. 28, 4 optical light path with P polarized light to create virtual image 410) is the p-polarisation direction of the window, and the projection engine (Fig. 17, 120c optical path unit + 121 polarizing mirror + 130 magnifying mirror) further comprises a quarter-wave plate arranged to receive the light of the first picture component (Fig. 17, 430 virtual image from optical light path 220 using quarter wave plates 125a and 125b) and the light of the second polarisation component such that light of the pictures projected onto the window of the vehicle is circularly polarized (Col. 27, 39 – Col. 28, 13 the light reflected from the magnifying mirror is circularly polarized light).  
In regards to claim 13, Kishigami discloses the picture generating unit comprises: a light source arranged to emit light (Fig. 3, 111 image display unit); and a spatial light modulator arranged to receive the light from the light source and 5spatially-modulated the light in accordance with computer-generated holograms displayed on the spatial light modulator to form a holographic reconstruction corresponding to each picture (Fig. 3, 113a scan mirror; Col 6, 29 – 54 using the scan mirror, i.e. spatial light modulator to project the image on screen 114; (Fig. 7, virtual images 430 and 410, i.e. holograms).  
In regards to claim 14, Kishigami discloses the picture generating unit 10further comprises a light-receiving surface arranged to receive the spatially-modulated light such that each picture is formed thereon (Fig. 3, 113a scan mirror; Col 6, 29 – 54 using the scan mirror, i.e. spatial light modulator to project the image on screen 114).  
In regards to claim 15, Kishigami discloses the window is a windscreen (Fig. 17, 300 windshield).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, US-10254551, in view of Handtmann, US-3808422.
In regards to claim 11, Kishigami discloses a windshield (Fig. 17, 300 windshield).
Kishigami does not disclose expressly a glare trap window and the quarter-wave plate is a coating on the glare trap window.  
Handtmann discloses a glare trap window and the quarter-wave plate is a coating on the glare trap window (Col. 4, 35-45 a windshield utilizing a quarter wave plate that reduces glare).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art of the invention that the windshield of Kishigami can be a windshield utilizing a quarter wave plate as Handtmann discloses. The motivation for doing so would have been to reduce glare (Handtmann Col. 4, 35-45 a windshield utilizing a quarter wave plate that reduces glare).
	Therefore, it would have been obvious to combine Handtmann with Kishigami to obtain the invention of claim 11.
In regards to claim 12, Kishigami discloses a windshield (Fig. 17, 300 windshield).
Kishigami does not disclose expressly the quarter-wave plate is a coating on the window.  
Handtmann discloses the quarter-wave plate is a coating on the window (Col. 4, 35-45 a windshield utilizing a quarter wave plate that reduces glare).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art of the invention that the windshield of Kishigami can be a windshield utilizing a quarter wave plate as Handtmann discloses. The motivation for doing so would have been to reduce glare (Handtmann Col. 4, 35-45 a windshield utilizing a quarter wave plate that reduces glare).
	Therefore, it would have been obvious to combine Handtmann with Kishigami to obtain the invention of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        9/9/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622